Citation Nr: 0307211	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cardiac disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied service connection for cardiac 
disease.

This case was the subject of a Board remand dated in February 
2001 for the purpose of development of the evidence.  This 
case was also the subject of further development conducted by 
the Board as detailed in a letter to the veteran dated in 
March 2003, which included as an enclosure the report of a 
December 2002 VA examination.

At the December 2002 VA examination, the veteran's blood 
pressure was 164/110.  The veteran's representative argued in 
a March 2003 brief that the issue of service connection for 
hypertension is inextricably intertwined with the issue of 
service connection for cardiac disease.  The Board notes that 
entitlement to service connection for hypertension with renal 
impairment was denied in a February 2001 Board decision on 
the basis that hypertension was first shown several years 
after service, with no evidence of a nexus to service.  New 
and material evidence would be required to reopen the issue 
of service connection for hypertension.  See 38 C.F.R. 
§ 3.156 (2002).  


FINDING OF FACT

The medical evidence shows that the veteran does not have a 
current diagnosis of an organic heart disease.


CONCLUSION OF LAW

Service connection for claimed cardiac disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 
C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the February 1998 rating decision, the August 
1999 statement of the case, the August 2001 supplemental 
statement of the case, March 1997 and February 2001 letters 
sent to the veteran by the RO, and the Board's August 2002 
remand of the current claim, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The February 
2001 Board remand and February 2001 RO letter informed the 
veteran of the types of evidence that could substantiate his 
claim, particularly records from VA and non-VA care providers 
pertaining to his cardiac disease, and informed the veteran 
that if he completed the appropriate VA forms identifying the 
pertinent records that VA would obtain the records for him.  
The veteran was also requested to complete a medical release 
for pertinent private medical records to include those of a 
private physician who performed a cardiac catheterization in 
1997, but he did not complete the form provided.  He was 
informed that if he completed the appropriate forms and 
releases, VA would do their best to help him obtain the 
identified information.  He did not respond, though as 
described above he was notified and made aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as well as of his 
responsibilities and VA's role in obtaining the evidence. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The file contains the veteran's service medical 
records, records of post-service VA and private medical 
treatment, and the reports of VA examinations.  While the 
record reflects that the veteran had additional private 
medical treatment, the records of which are not associated 
with the claims file, the Board notes that pursuant to the 
February 2001 remand in this case the RO contacted the 
veteran and asked for authorization for release of this 
medical information from the private medical provider.  (The 
Board notes that the identified records have been described 
in VA records of treatment and examination as showing no 
cardiac disability upon diagnostic cardiac catheterization in 
1997.)  The veteran did not complete and return the provided 
forms of authorization to obtain these records.  The duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to provide the requested information and 
authorization for VA to obtain relevant evidence constituted 
a failure to cooperate in the development and adjudication of 
his claim, and was a factor in the Board's decision to 
adjudicate the current claim rather than attempt once more to 
obtain outstanding medical records. 

In addition, the Board arranged for a VA examination, which 
the veteran attended in December 2002.  As is reflected in 
the analysis section of this decision, the Board concludes 
that the medical opinion obtained by the Board, in 
conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.  
The VA examiner determined that there was no clinical or 
historical evidence of heart disease.  In light of this 
finding, any further development would be futile, with no 
reasonable possibility of substantiating the claim, since, as 
will be discussed in the analysis portion of this decision, 
service connection is not warranted where the claimed 
disability is not present.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet.  App. 384 (1993).

Background

At the veteran's August 1979 service entrance examination and 
November 1991 service discharge examination, clinical 
evaluation of the heart was normal.  By history in November 
1991, the veteran acknowledged a documented history of 
asthma, with associated shortness of breath and chest pain.  
He indicated by a checked box that he did not have and had 
never had heart trouble.

At a July 1994 VA Persian Gulf examination, the veteran had 
no chest pain, no palpitations, normal rate and rhythm, 
normal S1 and S2, no S3 or S4, and no murmur.

At an October 1996 VA general medical examination, the 
veteran had no chest pain or palpitations.  The heart head 
regular rate and rhythm.  S1 and S2 were normal, and there 
was no S3 or S4.  There was no murmur.  Blood pressure was 
118/80, pulse rate was 82, and respiratory rate was 16.

In January and February 1997, the veteran sought treatment 
through VA for atypical chest pain.  January and February 
1997 VA chest X-rays were normal.  He underwent a February 
1997 VA thallium exercise tolerance test .  There was normal 
blood pressure response in exercise with hypotension (SBP=90 
early) in recovery period without associated symptoms and 
with rapid normalization of blood pressure.  There were no 
complaints of chest pain.  There were no diagnostic ECG 
changes.  The veteran demonstrated good exercise tolerance.  
The impressions were negative Bruce exercise test for chest 
pain or ECG changes, and abnormal blood pressure response in 
recovery of undetermined significance.

The February 1997 VA thallium exercise tolerance test 
included SPECT imaging.  The imaging report noted that the 
veteran's predicted duration on the basis of age was 10 
minutes 45 seconds.  The test duration was 10 minutes 40 
seconds.  The test was stopped due to fatigue.  The veteran 
achieved 12 METS and a double product of 28,884.  There was a 
small area of decreased radionuclide uptake seen in the 
inferior wall region with some, though incomplete, 
redistribution evident.  The study was otherwise 
unremarkable.  The impression was scan finding suggestive of 
a small ischemic area in the inferior wall region.  

During a September 1997 VA examination, the veteran's history 
of February 1997 VA abnormal stress thallium and 
electrodiagnostic tests was acknowledged.  The VA examiner 
noted that a cardiac catheterization had been done by a 
private cardiologist (apparently as a result of the positive 
suggestive VA findings in February 1997) and that it was 
negative for any coronary artery disease.  A September 1997 
VA ECG was normal.  The diagnosis at the September 1997 VA 
examination was history of undiagnosed illness characterized 
by fatigue.  (Service connection is currently in effect for 
arthralgias due to an undiagnosed illness, claimed as joint 
aches, muscle aches, headaches, fatigue and diarrhea, rated 
20 percent.)

During a June 1999 VA examination, the heart had a normal 
sinus rhythm.  There was no murmur.  There was no friction 
rub and there were no extra systoles.

In December 2002, the veteran underwent a VA cardiovascular 
examination.  On physical examination, the veteran was quite 
agitated.  He was seen to move about the room and get on the 
examining table without difficulty.  His blood pressure was 
164/110 in the left arm sitting, pulse 70 and regular, and 
respiratory rate 12 and unlabored.  His heart sounds were 
normal and there was no obvious cardiomegaly.  Breath sounds 
were normal and percussion note was alright throughout.  
There was no abdominal organomegaly or masses or abdominal 
bruits.  Peripheral pulses were intact.  There was no 
peripheral edema noted.  An EKG performed on the day of 
examination was normal.  

After extensive recounting of the veteran's history and 
discussion of his review of the claims file, the examiner's 
diagnosis was no clinical or historical evidence of heart 
disease; however, in his view, the veteran appeared to be 
"on the verge of developing a significant cardiac neurosis 
which was doubtfully related to his active duty".

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Two forms of cardiac disease, arteriosclerosis and 
myocarditis, will be considered to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The determinative fact in the present case is that the 
veteran has no cardiac disease.  Although cardiac disease was 
suspected in 1997 due to the veteran's complaints of chest 
pain and an abnormal finding on a thallium stress test, 
cardiac disease was subsequently ruled out, as is reflected 
in multiple VA examination and treatment records since that 
time.  Most recently, following a December 2002 VA cardiac 
examination and a review of the claims file, the examiner 
specifically found that there was no clinical or historical 
evidence of heart disease.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of competent evidence of a current 
diagnosis of the claimed condition, service connection cannot 
be granted.  Accordingly, service connection for an organic 
heart disorder or cardiac disease is not warranted in this 
case.

As to the December 2002 VA examiner's impression of the 
veteran being "on the verge of developing a cardiac 
neurosis", the Board notes that such is not a current 
diagnosis but rather a prognosis and, in any event, cardiac 
neurosis is not an organic heart disorder or cardiac disease.  
Moreover, the examiner added that it was doubtful that it was 
related to service.  Thus, the Board finds that a claim for 
service connection for a cardiac neurosis or a psychoneurotic 
disorder is not raised by the record. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for cardiac disease is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

